Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 5/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-10 and 19-20 have been withdrawn directed to the non-elected species 2.
Allowable Subject Matter
Claims 5-6 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 7-8, 11-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mandl et al (2016/0089251) further in view of Wickersham (3,240,304).
Mandl et al teaches an orthopedic device comprising an end effector (finger) and a driving device (40) which is configured to drive the end effector by transmitting a torque from the driving device to the end effector. Applicant’s specification teaches an orthopedic device maybe a prosthesis and the end effector, for instance, can comprise one or more fingers.

    PNG
    media_image1.png
    359
    508
    media_image1.png
    Greyscale

Said orthopedic device comprising an overload protection (see at least par. 0033, 0057 and 0054, overload construction) that is configured to only prevent a transmission of a torque from the end effector (8) to the driving device (2) up to a threshold torque in at least one direction.

Skrobisch also teaches an overload protection including at least one first coupling element (one of 36 and 40) and a second coupling element (the other of 36 and 40) which can be rotated relative to one another and which are coupled magnetically.

    PNG
    media_image2.png
    199
    209
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have substituted the overload protection on the orthopedic device of Mandl et al with the overload protection of Skrobisch comprising first coupling element and a second coupling element which can be rotated relative to one another and which are coupled magnetically; simple substitution of one know element for another to obtain predictable results. One having ordinary skill in the art would have known to have placed the overload protection of Skrobishch between the motor 41 and the motion screw 46 of Mandl et al and to have removed/supplemented the overload protection of Mandl et al.
Claims 2 and 12, wherein the second coupling element comprises a multitude plurality of magnets (104, see figure 17). Also, see column 4, lines 30-39.

Claims 4 and 14, see figure 17 showing how the recesses are arranged 5Application No. 16/638,710Atty. Docket No. 76156.0575to be equidistant across at least one section of a circumference.  
Claims 7 and 17, see housing (generally 20) of Mandl et al.
Claim 8, the overload protection has a locking device (26, 28) that does not affect the transfer to torque from the driving device to the end effector. The overload protector prevents high torque from the end effector to the driving device up to a threshold.
Claim 18, wherein the overload protection has a locking device (26, 28) that is configured to avoid transfer of the torque from the driving device to the end effector (when turned off) and to prevent the transfer of the torque from the end effector to the driving device up to the threshold torque.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774